Citation Nr: 0801917	
Decision Date: 01/17/08    Archive Date: 01/29/08

DOCKET NO.  05-28 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Surviving spouse; sister of veteran




ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had active service from July 1963 to September 
1978, including service in the Republic of Vietnam.  The 
veteran died in April 2004, and the appellant is the 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The claim was later transferred back to the 
RO in Portland, Oregon.  The appellant's disagreement with 
the RO's denial of service connection for the cause of the 
veteran's death led to this appeal.  

The appellant and the veteran's sister testified before the 
undersigned Veterans Law Judge in May 2007.  A transcript of 
that hearing has been made part of the claims file.

In September 2007, the Board sought to obtain a medical 
expert opinion regarding whether the veteran's cause of death 
was attributable to service.  The Board has now received that 
medical opinion.  The appeal is ripe for adjudication upon 
the merits.


FINDINGS OF FACT

1.  The veteran's death certificate indicates that he died in 
April 2004; an amended death certificate shows pancreatic 
cancer as the immediate cause of death, with diabetes being a 
condition contributing to death but not resulting in the 
underlying cause.

2.  Service connection was not in effect for any diseases or 
disabilities during the veteran's lifetime; however, based on 
the veteran's service in Vietnam, his development of diabetes 
mellitus is presumed to be due to presumed exposure to an 
herbicide agent.

3.  The medical evidence of record indicates that the 
veteran's diabetes mellitus caused or aggravated his 
pancreatic cancer.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
warranted.  38 U.S.C.A. §§ 1110, 1310 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

As discussed in more detail below, sufficient evidence is of 
record to grant the claim for service connection for the 
cause of the veteran's death.  Therefore, no further 
development is needed with respect to the appellant's appeal.

Law and Regulations

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may also be established for disease 
diagnosed after discharge from service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

To establish service connection for the cause of the 
veteran's death, evidence must be presented which in some 
fashion links the fatal disease to a period of active service 
or an already service-connected disability.  See 38 U.S.C.A. 
§§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.310, 3.312.  In short, 
the evidence must show that a service-connected disability 
was either the principal cause or a contributory cause of 
death.  For a service-connected disability to be the 
principal (primary) cause of death it must singly or with 
some other condition be the immediate or underlying cause or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause it must contribute 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. 
Brown, 7 Vet. App. 36, 39 (1994).

VA regulations provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  See 38 C.F.R. 
§ 3.307(a)(6)(iii).  In such circumstances, service 
connection may be granted on a presumptive basis for the 
diseases listed in 38 C.F.R. § 3.309(e).  Diabetes mellitus 
is among the diseases listed.  The list of diseases presumed 
by law as being linked to Agent Orange and other herbicides 
used in Vietnam, however, does not include pancreatic cancer.  
38 C.F.R. §3.309(e).

The Secretary has also determined that there is no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined a 
presumption of service connection is warranted.  See Diseases 
Not Associated with Exposure to Certain Herbicide Agents, 67 
Fed. Reg. 42,600 (June 24, 2002).  Notwithstanding the 
foregoing, the U.S. Court of Appeals for the Federal Circuit 
has determined that the Veteran's Dioxin and Radiation 
Exposure Compensation Standards (Radiation Compensation) Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2725,  2727-29 (1984) does 
not preclude a veteran from establishing service connection 
with proof of direct causation.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  The rationale employed in Combee also 
applies to claims based on exposure to Agent Orange.  See 
Brock v. Brown, 10 Vet. App. 155 (1997).

The Board notes that, under 38 C.F.R. § 3.310 (a), service 
connection may be granted for disability which is proximately 
due to or the result of a service-connected disease or injury 
and secondary service connection may be found where a 
service-connected disability aggravates another condition 
(i.e., there is an additional increment of disability of the 
other condition which is proximately due to or the result of 
a service- connected disorder).  Allen v. Brown, 7 Vet. App. 
439 (1995).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

Factual Background

A certificate of death of record shows that the veteran died 
in April 2004.  The immediate cause of death was recorded as 
pancreatic cancer.  This death certificate was issued in the 
month he died.  In April 2007, an amended death certificate 
was issued that shows that diabetes was a condition that 
contributed to the veteran's death but did not result in the 
underlying cause of death.

The veteran was not service connected for any disabilities 
during his lifetime.  The claims file includes private 
medical records dated in February 2004, which show that the 
veteran had recently been diagnosed as having pancreatic 
cancer.  In a February 9, 2004 medical document, it was 
reported that the veteran had a history of diabetes mellitus 
since 1985, but that it had resolved following gastric bypass 
surgery in 2000.  The veteran was noted to have not taken 
medications for diabetes since 2000.  In a February 16, 2004 
treatment document, however, it was reported that the veteran 
had significant hyperglycemia and was ketotic, which 
necessitated an insulin drip.

In June 2006, a private physician submitted a letter noting 
that the veteran had been under his care at the time of the 
veteran's gastric bypass procedure in 2000.  The doctor noted 
that he was unable to find his treatment records for the 
veteran but he recalled that the veteran had type II 
diabetes.  Regarding whether there was anything wrong with 
the pancreas as the time of the operation, the physician 
noted that he could provide a clear answer, even without his 
treatment notes for the veteran; he reported, in essence, 
that the veteran did not have any abnormality of the pancreas 
when he was surgically treated in 2000.

Pursuant to a request by the Board, an expert medical opinion 
was obtained regarding the issue of whether the veteran's 
death was attributable to service.  The oncologist was asked 
three questions:  Is it as least as likely as not that the 
veteran's diabetes mellitus directly caused or materially 
contributed to his death?; Is it as least as likely as not 
that the veteran's diabetes mellitus caused or aggravated his 
fatal pancreatic cancer?; Is it as least as likely as not 
that the veteran's pancreatic cancer is causally linked to 
his presumed exposure to herbicides while on active duty in 
Vietnam?

An oncologist submitted an October 2007 opinion regarding the 
three questions presented by the Board.  Regarding questions 
one and three, she wrote that she was unable to comment on 
the data she had and there was no scientific date to support 
such a link, respectively.  Regarding the second question, 
however, she responded yes, it was at least as likely as not 
that the veteran's diabetes mellitus caused or aggravated his 
fatal pancreatic cancer.  The oncologist explained that 
numerous epidemiologic studies describe an association 
between diabetes and pancreatic cancer.  She also stated that 
diabetes mellitus had been implicated as an early 
manifestation of pancreatic cancer and a predisposing factor.

Analysis

The veteran had active duty in Vietnam.  Although not service 
connected for any disabilities during his lifetime, the Board 
finds that the veteran's type II diabetes mellitus is 
presumed by law to be due to his exposure to herbicides 
during his service in Vietnam.  See 38 C.F.R. §§ 3.307, 
3.309(e).  While a link between pancreatic cancer and 
exposure to a herbicide agent, such as Agent Orange, is not 
presumed by law, the Board sought a medical opinion regarding 
whether there was a nexus between the veteran's service-
related diabetes mellitus and the development of his fatal 
pancreatic cancer.  

The oncologist who submitted the expert medical opinion 
determined that there was a link between the veteran's 
service-connected diabetes and the immediate cause of the 
veteran's death, pancreatic cancer.  See 38 C.F.R. § 3.310.  
This opinion by a specialist in malignant diseases was 
preceded by a review of the relevant evidence in the claims 
file and supported by a rationale, to include citation to 
epidemiologic studies.  Thus, there is medical evidence of a 
causal connection between the veteran's service-connected 
diabetes and the immediate cause of his death.  See 38 C.F.R. 
§ 3.312.  Accordingly, the Board finds that service 
connection for the cause of the veteran's death is warranted.  


ORDER

Service connection for the cause of the veteran's death is 
granted. 



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


